Alexandra R. v Krone (2021 NY Slip Op 01698)





Alexandra R. v Krone


2021 NY Slip Op 01698


Decided on March 19, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 19, 2021

PRESENT: SMITH, J.P., PERADOTTO, NEMOYER, CURRAN, AND DEJOSEPH, JJ. (Filed Mar. 19, 2021.) 


MOTION NO. (105/20) CA 19-00761.

[*1]ALEXANDRA R., ALEXIS R., SR., AS PARENT AND NATURAL GUARDIAN OF ALEXIS R., JR. AND YAMARIS R., AND AS ADMINISTRATOR OF THE ESTATE OF CHRISTIEANN G., AND DEMARIS M., AS GUARDIAN OF JAICOB G. AND JAIDEN G., AND AS ADMINISTRATOR OF THE ESTATE OF LUIS A., JR., DECEASED, PLAINTIFFS-RESPONDENTS, 
vERIC J. KRONE, DEFENDANT-APPELLANT, ET AL., DEFENDANTS. (APPEAL NO. 1.)

MEMORANDUM AND ORDER
Motion for leave to appeal to the Court of Appeals denied.